It was proved, on the trial, that there -was no deed of conveyance. for the lots to the plaintiff; recorded in the clerk’s office of Henry county, state of Kentucky; -but it did not appear, that the records of that office furnished any evidence as to the title óf real estate in the county of Oldham aforesaid, in which the lots in question were situate. It was also proved, that the deféndant had been in possession of the premises ever since the date of the notes, without any interruption except as to some small part; and as to that part, it did not appear that the interruption was in. consequence of any legal claim.Held, that the plea was not sustained by the evidence, and that the plaintiff was entitled to judgment-.